Case 4:18-mj-OO784-N/A-LCK Document 5 Filed 10/26/18 Page 1 of 1

AO 442 (Rev. ll/ll) ArrestWarrant

UNITED STATES DISTRICT CoURT

for the

District of Arizona

United States of America

 

 

V. )

) Case No. 18 g 0
Ahmad Suhad Ahmad § n 0 7 8 a “J
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Ahmad Suhad Ahmad
who is accused of an offense or violation based on the following document filed with the court1

Cl Indictment C] Superseding Indictment Cl Information El Superseding lnformation dComplaint
IJ Probation Violation Petition Cl Supervised Release Violation Petition l:l Violation Notice [l Order of the Court

This offense is briefly described as follows:

`|'lt|e 18 U.S.C. Section 842(p)(2)(B), Distribution of |nformation Re|ating to Explosives, Destructive Devices and Weapons
of l\/lass Destruotion.

Date: 10/26/2018 /s Eric Nlarkovich

Issuing ojjicer ’s signature

City and states Tucson, AZ Honorable Eric J. |\/larkovich
Printea' name and title

 

 

 

Return
This warrant was received on (dare) /0[ Z»€Z 13 , and the person was arrested on (dare) __Z O ll g f ii

at (ciiy and szaze) Tuc. 5 04 , r-.' 1 a" ¢\
' l

Date: o L€ ///§______

y Arresting cjj‘?cer’s signature
__j o,»\ g 04 L\J~fvlf , 576»\¢\\ AJ¢~`}

Prz'nted name c§zd title

 

 

 

...__j""..

..-

was ~

